Case 2:20-cr-00032-JCC Document 43-1 Filed 03/27/20 Page 1 of 1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

AT SEATTLE
UNITED STATES OF AMERICA,
Plaintiff, Case No. CR20-032 JCC
Vv.
AGREEMENT TO SUPERVISE
TAYLOR ASHLEY PARKER-DIPEPPE, DEFENDANT
Defendant.

 

I AGREE AND PROMISE THAT, for as long as this charge is pending against the
defendant and (s)he is released from custody:

(1) I will generally supervise the defendant;

(2) I will use my best efforts to assure the appearance of the defendant at all
scheduled hearings before the United States District Judge and before the United
States Magistrate Judge:

(3) If I lose contact with the defendant, or if to my knowledge the defendant violates
any condition of the Appearance Bond, I will notify the office of the United States
Attorney at (206) 553-7970, and the United States Pretrial Services office at (206)
370-8950, within one (1) business day.

(4) OTHER:

 

 

DATED this a? DT of Z/ VA dt C/?. 0
Suzame Tarter |

Print Name —" Si engturd

 

 
